     Case: 4:20-cv-00064-DMB-JMV Doc #: 26 Filed: 08/13/20 1 of 1 PageID #: 159


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

TEMPLE BAPTIST CHURCH, et al.                                                                      PLAINTIFFS

V.                                                                              NO. 4:20-CV-64-DMB-JMV

CITY OF GREENVILLE, et al.                                                                      DEFENDANTS


                                         ORDER CLOSING CASE

        On August 13, 2020, Temple Baptist Church and its pastor, Arthur Scott, filed a notice

“voluntarily dismiss[ing] all claims against Defendant pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).”1

Doc. #25. Accordingly, this case is CLOSED.

        SO ORDERED, this 13th day of August, 2020.

                                                              /s/Debra M. Brown
                                                              UNITED STATES DISTRICT JUDGE




1
  The plaintiffs named two defendants in their complaint—the City of Greenville and Errick D. Simmons in his official
capacity as mayor of Greenville. Doc. #1. Neither of the two defendants served an answer or motion for summary
judgment. See Fed. R. Civ. P. 41(a)(1)(A)(i). The defendants earlier filed a notice advising that the parties had
reached a settlement disposing of all claims in this case. Doc. #24. Given this, and since the plaintiffs’ official
capacity claims against Simmons are effectively claims against the City, the Court presumes the plaintiffs’ notice of
dismissal, which refers only to a single defendant, intended to dismiss all claims against both defendants. If the
plaintiffs intended only to dismiss a single defendant, they should notify the Court immediately.
